           Case 1:16-cv-09706-LJL Document 258 Filed 05/06/20 Page 1 of 3



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X               5/6/2020
                                                                       :
RAMON I. MEJIA,                                                        :
                                                                       :
                                    Plaintiff,                         :
                                                                       :   16-cv-9706 (LJL)
                  -v-                                                  :
                                                                       :        ORDER
NEW YORK CITY HEALTH & HOSPITALS CORP., :
et al.,                                                                :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

LEWIS J. LIMAN, United States District Judge:

        Defendants have submitted a letter motion requesting extensions of the deadlines for fact

discovery until August 31, 2020 and for expert discovery until September 30, 2020. Dkt. Nos.

256, 257. Plaintiff consents to this request.

        In their letter motion, Defendants note that they met with Plaintiff in December 2019 to

ascertain the names of his various medical providers in order to provide him with HIPAA

compliant releases to obtain his medical records. Plaintiff provided names for some but not all

of the relevant medical providers and hospitals. Defendants then sent HIPAA compliant

authorization forms to Plaintiff for his signature, with instructions and self-addressed and

self-stamped envelopes, as well as blank authorization forms for Plaintiff to complete when or if

he obtained the names of his various medical providers. Plaintiff wrote to the Court stating that

he was unable to complete those blank authorization forms because he could not gain access to a

storage facility where he keeps such medical records and documents. See Dkt. No. 248.

        At a status conference with Judge Woods on January 31, 2020, Plaintiff informed the

Court that he could not complete the blank HIPAA authorization forms because he had not been
         Case 1:16-cv-09706-LJL Document 258 Filed 05/06/20 Page 2 of 3



permitted to leave his place of residence, a nursing facility, to obtain the necessary records from

the storage facility. See Dkt. No. 255. After the conference, Judge Woods issued an amended

case management plan to extend the deadlines for initial disclosures to be served by February 21,

2020, executed HIPAA authorization forms to be provided to Defendants by February 21, 2020,

and interrogatories and requests for production of documents to be served by February 28, 2020.

See Dkt. No. 251. Judge Woods also ordered the completion of depositions by May 7, 2020, fact

discovery by June 17, 2020, and expert discovery by August 5, 2020. Id.

       In their letter motion, Defendants claim that Plaintiff has not provided his initial

disclosures or responded to any of Defendants’ discovery requests or demands, including signing

the HIPAA authorization forms that already identify medical providers. Defendants state that

they recently had a meet and confer telephone call with Plaintiff in which Plaintiff said he was

unable to execute the authorization forms or respond to Defendants’ demands for several

reasons, including his medical needs and hospitalizations and the fact that he is currently residing

with family in Massachusetts yet his paperwork is at his former nursing facility in New York.

       This case has been pending since December 2016 and numerous extensions have been

granted. Plaintiff has been previously warned that failure to comply with the Court’s orders,

including failure to comply with discovery deadlines and failure to appear at conferences, may

constitute grounds for the denial of requested relief, dismissal of the action, or such other action

as may be just in the circumstances. See Dkt. Nos. 33, 250, 252. The Court repeats that warning

now.

       A telephonic status conference is scheduled for June 9, 2020 at 11:00 a.m. to discuss

Defendants’ letter motion, including how to complete discovery and whether, if discovery cannot

be completed, this case should be dismissed. The parties are directed to dial into the Court’s




                                                  2
         Case 1:16-cv-09706-LJL Document 258 Filed 05/06/20 Page 3 of 3



teleconference number at 888-251-2909, Access Code 2123101, and to follow the necessary

prompts. The discovery deadlines are STAYED until that conference.

       Defendants are directed to mail a copy of this Order to Plaintiff in Massachusetts or

whichever location Plaintiff currently resides and to file proof of receipt on ECF. Defendants are

further directed to provide the Court with a copy of Plaintiff’s mailing address in Massachusetts

and current phone number by separate letter filed on ECF.



       SO ORDERED.


Dated: May 6, 2020                                  __________________________________
       New York, New York                                      LEWIS J. LIMAN
                                                           United States District Judge




                                                3
